CaSe 1-17-41536-nh| DOC 70 Filed 10/02/18 Entered 10/02/18 15207211

LQé'-alz' y j%)z¢s’o

A`|'|'ORNEY_'AND COUNSELOR AT LAW
|V|EMBER OF N.Y. CONN. AND FEDERAL BARS
175-61 HILLS|DE AVENUE, SU|TE #307
JAMAICA, NEW YORK 11432

Tel: (718)479-0100 Fax: (718) 468 0479
E-mail; jalfonsolaw@gmail.com

October 1, 2018

VIA ECF:

Hon. Nancy Hershey Lord

United States Bankruptcy Judge

U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
27l-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Re: Chapter 7, Case No.: 17-41536-nhl
Status Report on Loss Mitigation
Dear Judge Lord:

On September 24th 2018, We received by Email an approval for a trial modification
from the creditor/Bank Seterus attorneys, “Robertson, Anschutz & Schneid, PL.

On September 25th 2018, We immediately forward the above trial modification email
to the debtor for her review.

The bank approved a trial modification to commence on October lSt 2018, in the
sum of $2,021.75, with two (2) additional payments due on November lSt 2018 and
December lSt 2018.

CaSe 1-17-41536-nh| DOC 70 Filed 10/02/18 Entered 10/02/18 15207211

However, on reviewing the bank’s recent letter, l note for the record that they are
giving the debtor the time to get the payments in to them. Letter states, first payment to be
received no later than October 31St 2018, along with the remaining two (2) payments to be
received the last day of the subsequent months, despite the 1St of the month dates.

I believe the above dates will be acceptable to the debtor, despite her requests to
begin the payments on October 15, 2018 instead. `

 

Thank you.
Respectfully yours,
J LIANL. ALF/ ,.ESQ

TTORNEY FOR EBTOR

